            Case 8:18-cv-03821-TDC Document 468 Filed 03/05/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  GREENBELT DIVISION

HISPANIC NATIONAL LAW

ENFORCEMENT ASSOCIATION NCR, et al.,

Plaintiffs,                                            Civil Action No. 8:18-cv-03821

v.                                                     Hon. Theodore D. Chuang

PRINCE GEORGE’S COUNTY, et al.,

Defendants.



      DEFENDANTS’ NOTICE OF RE-FILING MATERIALS PURSUANT TO THE
       COURT’S FEBRUARY 10, 2021 MEMORANDUM OPINION AND ORDER

        Pursuant to this Court’s Memorandum Opinion and Order of February 10, 2021 [ECF Nos.

422 & 423] as well as oral directives given by Judge Chuang at the February 18 and March 3 case

management conferences, Defendants hereby re-file the following documents previously filed

under seal:

             Exhibit 1 to Defendants’ September 29, 2020 Correspondence [previously filed at ECF
              No. 295-1];
             Exhibit 2 to Defendants’ September 29, 2020 Correspondence [previously filed at ECF
              No. 295-2];
             Exhibit 1 to Defendants’ October 26, 2020 Correspondence [previously filed at ECF
              No. 328-1];

             Exhibit 2 to Defendants’ October 26, 2020 Correspondence [previously filed at ECF
              No. 328-2];

Certain of the above-listed documents remain redacted in part and were filed herewith in

accordance with this Court’s guidance in the February 10, 2021 Memorandum Opinion and Order.
         Case 8:18-cv-03821-TDC Document 468 Filed 03/05/21 Page 2 of 3



Pursuant to this Court’s Order, unredacted versions of those documents (with the redacted

information visible and marked) are being filed separately and under seal for the Court’s review.



Dated: March 5, 2021                         Respectfully submitted,

                                                    __/s/ Christine C. Carey

Robert G. Ames, Bar No. 03372                       Kurt J. Fischer, Bar No. 03300
Courtney Sullivan (admitted pro hac vice)           Matthew R. Alsip, Bar No. 28002
Vincent E. Verrocchio, Bar No. 18407                Christine C. Carey, Bar No. 29428
Lauren Stocks-Smith, Bar No. 20784                  Venable LLP
Robin Lynn Stevenson Burroughs, Bar                 210 W. Pennsylvania Avenue, Suite 500
No.20507                                            Towson, Maryland 21204
Karel Mazanec, Bar No. 20773                        Tel: (410) 494-6200
Venable LLP                                         Fax: (410) 821-0147
600 Massachusetts Ave., N.W.                        kjfischer@venable.com
Washington, D.C. 20001                              mralsip@venable.com
Tel.: (202) 344-4000                                ccarey@venable.com
Fax: (202) 344-8300
rgames@venable.com                                  Craig Thompson, Bar No. 26201
casullivan@venable.com                              Todd J. Horn, Bar No. 06849
veverrocchio@venable.com                            Christine E. White, Bar No. 19185
lrstocks-smith@venable.com                          William B. King, Bar No. 19643
rsburroughs@venable.com                             Venable LLP
kmazanec@venable.com                                750 E. Pratt Street, Suite 900
                                                    Baltimore, MD 21202
Doreen Martin (admitted pro hac vice)               Tel.: (410) 244-7400
Venable LLP                                         Fax: (410) 244-7742
Rockefeller Center                                  klthompson@venable.com
1270 Avenue of the Americas 24th Fl.                tjhorn@venable.com
New York, NY 10020                                  cewhite@venable.com
Tel.: (212) 983-1179
Fax: (212) 307-5598
dsmartin@venable.com


                                                    Attorneys for Defendants




                                                2
              Case 8:18-cv-03821-TDC Document 468 Filed 03/05/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of March, 2021, a copy of the foregoing

DEFENDANTS’ NOTICE OF FILING MATERIALS PURSUANT TO THE COURT’S

FEBRUARY 10, 2020 MEMORANDUM OPINION AND ORDER was served via the Court’s

CM/ECF system on all counsel of record.




                                               _______/s/ Christine C. Carey__________
                                               Christine C. Carey


#51619337/1
